Opinion

PER CURIAM.
After examining the record on appeal, particularly the evidentiary record, and considering the briefs and oral arguments of the parties, we have determined that the appeal in this case should be dismissed on the ground that certification was granted improvidently.1
The appeal is dismissed.

 We granted the plaintiffs petition for certification to appeal from the judgment of the Appellate Court; Ricigliano v. J. J. Ryan Corp., 53 Conn. App. 158, 728 A.2d 1161 (1999); limited to the following issue: “Did the Appellate Court properly affirm the compensation review board’s decision upholding the trial commissioner’s finding of a 0.62 percent loss of hearing disability for the plaintiff?” Ricigliano v. J. J. Ryan Corp., 249 Conn. 923, 733 A.2d 234 (1999).